GULOTTA, Judge,
dissenting.
I dissent.
Although I am in agreement with the majority that no causal connection was established between the accident and the eardrum perforation and resulting hearing loss, I do not find the $15,000.00 award to be excessive. Irrespective of the absence of causation with regard to plaintiff’s ear condition, the nature and extent of plaintiff’s other injuries (a torn ligament of the left ankle requiring a six weeks’ cast; a torn cartilage of the knee resulting in a 5% disability of the lower extremities; a sprained right ankle requiring elastic wrapping; a lumbar sprain; contusions of the right shoulder; the presence of a foreign body in the right wrist, causally connected to the accident and scheduled for surgical removal; and generally multiple contusions and abrasions) are such that the $15,000.00 award is warranted.
These injuries were sustained in an automobile accident in which plaintiff was thrown from the taxicab in which she was a passenger. Shortly after the accident, plaintiff lost consciousness and received emergency treatment at Charity Hospital.
Under the circumstances, I would affirm the judgment of the trial court.